Exhibit 10.1

EXECUTION VERSION

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

as Buyer,

PRIMESTAR FUND I, L.P.,

as Seller,

WILMINGTON SAVINGS FUND SOCIETY, FSB, NOT IN ITS INDIVIDUAL CAPACITY

BUT SOLELY AS TRUSTEE OF PRIMESTAR-H FUND I TRUST, AS TRUST

SUBSIDIARY,

as Trust Subsidiary,

and

STARWOOD WAYPOINT RESIDENTIAL TRUST, AS GUARANTOR,

as Guarantor

AMENDMENT NO. 1

dated as of June 26, 2014

to the

MASTER REPURCHASE AGREEMENT

dated as of March 11, 2014

 

 

 



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

This Amendment No. 1 to Master Repurchase Agreement, dated as of June 26, 2014
(this “Amendment”), is entered into by and between Deutsche Bank AG, Cayman
Islands Branch, as buyer (“Buyer”), Primestar Fund I, L.P., as seller
(“Seller”), Wilmington Savings Fund Society, FSB, not in its individual capacity
but solely as Trustee of Primestar-H Fund I Trust, as trust subsidiary (“Trust
Subsidiary”) and Starwood Waypoint Residential Trust, as guarantor
(“Guarantor”). Any capitalized terms not defined herein shall have the meaning
assigned to such term in the Master Repurchase Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain the Master Repurchase
Agreement, dated as of March 11, 2014 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Master Repurchase
Agreement”);

WHEREAS, the parties hereto desire to amend the Master Repurchase Agreement as
described below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendment.

(a) Section 2 of the Master Repurchase Agreement is hereby amended by deleting
the definition of Payment Date in its entirety and replacing it with the
following definition:

““Payment Date” means, with respect to a Purchased Asset, the 27th calendar day
of the month or, if such day is not a Business Day, the next succeeding Business
Day, commencing in July 2014; provided, that, with respect to such Purchased
Asset, the final Payment Date shall be the related Repurchase Date.”

(b) Section 2 of the Master Repurchase Agreement is hereby amended by deleting
the definition of Remittance Date in its entirety and replacing it with the
following definition:

““Remittance Date” means the 15th calendar day of each month, commencing in July
2014.”

(c) Section 2 of the Master Repurchase Agreement is hereby amended by deleting
the definition of Reporting Date in its entirety and replacing it with the
following definition:

““Reporting Date” means the 20th calendar day of each month, commencing in July
2014.”

(d) Section 2 of the Master Repurchase Agreement is hereby amended by adding the
following definition immediately after the definition of Servicer Custodial
Account Control Agreement:

““Servicer Reporting Date” means the 15th calendar day of each month, commencing
in July 2014.”



--------------------------------------------------------------------------------

(e) Section 17.d. of the Master Repurchase Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:

(d) Portfolio Performance Data. Seller shall furnish or cause to be furnished to
Buyer and the Paying Agent for each Trust Mortgage Loan and REO Property (i) on
each Reporting Date, an electronic Trust Mortgage Loan and REO Property
performance data, including, without limitation, Income received, delinquency
reports and volume information, broken down by product (i.e., delinquency,
foreclosure and net charge-off reports), (ii) on each Servicer Reporting Date,
electronically, in a format mutually acceptable to Buyer and Seller, servicing
information, including, without limitation, the Current Property Value, on an
asset-by-asset basis and in the aggregate, with respect to the Trust Mortgage
Loans and the REO Properties serviced by Seller, a Servicer or the Asset Manager
for the month (or any portion thereof) prior to the Servicer Reporting Date and
(iii) on each Servicer Reporting Date, data relating to all Servicing Advances
made during the month prior to the Servicer Reporting Date, including type and
amount of such Servicing Advances. In addition to the foregoing information on
each Reporting Date, Seller will furnish to Buyer such information upon (i) the
occurrence and continuation of an Event of Default and (ii) any Trust Mortgage
Loan being modified.

Section 2. Conditions to Effectiveness of this Amendment.

(a) This Amendment shall become effective upon:

(i) the execution and delivery of this Amendment by all parties hereto; and

(ii) the execution and delivery of Amendment No. 1 to Pricing Side Letter, dated
as of the date hereof (the “PSL Amendment”), by and among Buyer, Seller, Trust
Subsidiary and Guarantor (the date on which the conditions of Section 2(a)(i)
and (ii) are satisfied, the “Amendment Effective Date”).

(b) Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Master Repurchase Agreement shall remain in
full force and effect and all such provisions shall apply equally to the terms
and conditions set forth herein. This Amendment shall be effective as of the
Amendment Effective Date upon the satisfaction of the conditions precedent set
forth in this Section 2 and shall not be effective for any period prior to the
Amendment Effective Date. After this Amendment becomes effective, all references
in the Master Repurchase Agreement to “this Master Repurchase Agreement,”
“hereof,” “herein” or words of similar effect referring to Master Repurchase
Agreement shall be deemed to be references to the Master Repurchase Agreement,
as amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Master Repurchase
Agreement other than as set forth herein.

Section 3. Representations and Warranties. Seller, Trust Subsidiary and
Guarantor hereby represent and warrant that the execution and effectiveness of
this Amendment shall not materially affect it, in the performance of its
obligations under the Program Agreement.

 

2



--------------------------------------------------------------------------------

Section 4. Expenses. Seller, Trust Subsidiary and Guarantor hereby agree that in
addition to any costs otherwise required to be paid pursuant to the Master
Repurchase Agreement, Seller, Trust Subsidiary and Guarantor shall be
responsible for the payments of the reasonable and documented legal fees and
out-of-pocket expenses of legal counsel to Buyer incurred in connection with the
consummation of this Amendment and all other documents executed or delivered in
connection therewith.

Section 5. Representations; Ratifications Covenants:

(a) In order to induce Buyer to execute and deliver this Amendment, Seller,
Trust Subsidiary and Guarantor each hereby represents and warrants to Buyer that
as of the date hereof, Seller, Trust Subsidiary and Guarantor are in full
compliance with all of the terms and conditions of the Program Agreement and no
Default or Event of Default has occurred and is continuing under the Program
Agreement.

(b) The parties hereto ratify all terms of the existing Master Repurchase
Agreement other than those amended hereby, and ratify those provisions as
amended hereby.

(c) The Trust Subsidiary is hereby authorized and directed to execute this
Amendment.

Section 6. Entire Agreement. The Master Repurchase Agreement, as amended by this
Amendment, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 7. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns.

Section 8. Section Headings. The various headings and sub-headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or the Indenture or any provision hereof or
thereof.

Section 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 10. Counterparts. This Amendment may be executed in one or more
counterparts and by the different parties hereto on separate counterparts,
including without limitation counterparts transmitted by facsimile, each of
which, when so executed, shall be deemed to be an original and such
counterparts, together, shall constitute one and the same agreement.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Buyer By:  

/s/ Ryan M. Stark

Name:   Ryan M. Stark Title:   Managing Director By:  

/s/ Mary Conners

Name:   Mary Conners Title:   Director

 

PRIMESTAR FUND I, L.P., as Seller By:  
PrimeStar Fund I GP, L.L.C., its general partner By:  

/s/ Nina Tran

Name:   Nina Tran Title:   Authorized Signatory

 

STARWOOD WAYPOINT RESIDENTIAL TRUST,

as Guarantor

By:  

/s/ Nina Tran

Name:   Nina Tran Title:   Chief Financial Officer

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but solely
as Trustee of PRIMESTAR-H FUND I TRUST, as Trust Subsidiary By:  

/s/ Donna Lockerman

  Authorized Signatory

Amendment No. 1 to Master Repurchase Agreement